Title: To Thomas Jefferson from Arthur Campbell, 4 June 1781
From: Campbell, Arthur
To: Jefferson, Thomas


        
          Sir
          Washington June 4th. 1781
        
        This day your Orders of the 28th. of May came to hand, and I am sorry our situation at present is such that I have but a small prospect of forwarding the aid required. The murmuring and distresses occasioned by the misconduct of Commissaries and the want of pay for Militia services performed last year, together with the dread a Man commonly has to leave his Family exposed to the danger of being destroyed by the Indians before his return, are objections not easily answered. If they [sic] Militia were paid off, I believe I should succeed well in complying with your Excellencys orders of the 12th. of April last, and to this I have hopes to add one Troop of Horse.
        Our frontier is now threatned with an Invasion from the Creek Indians, Cherokees, Tories &c. By a Letter from Colo. Sevier to Colo. Isaac Shelby which he favored me with the perusal, a certain Crawford just made his escape from the Cherokees; says that the British Agent, some Tories, and a large body of Indians, were preparing to come in, in order to give a blow to confound the project of a Treaty. The account is so far believed in Carolinia that part of their Militia are embodied. To me it is doubtful, on account of the want of provisions; and information I have from Georgia, that Governour Galvis has succeeded against Pensacola, treated with the Creek Indians in behalf of America as well as the Spaniards, And that General Pickens at Ninety-Six, and Colo. Clarke at Agusta were in a fair way to reduce those Posts. General Greenes Head Quarters at Orangeburg, Sumpter at Monks Corner, and Marian carrying off a Picquet from the Quarter-House.
        I am Sir Your most Obedient Humble Servant
        
          Arthur Campbell
        
        P.S. We are in want of Ammunition. None of that ordered last Fall are come to hand, neither has Colo. Preston received it.
        
      